Citation Nr: 1707054	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  16-00 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for Major Depressive Disorder (MDD), secondary to service-connected lumbar strain with degenerative disc disease (DDD) and IVDS and left lower extremity radiculopathy.

2. Entitlement to an increased rating for lumbar strain with DDD and IVDS, currently rated 20 percent disabling.

3. Entitlement to an initial increased rating for left lower extremity radiculopathy, currently rated 10 percent disabling.

4. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to depression and anxiety.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to March 1983.

These matters come before the Board of Veterans Appeals (Board) on appeal from a September 2013 rating decision of the Regional Office (RO) in Winston-Salem, North Carolina.  The rating decision denied service connection for depression and anxiety; increased the evaluation for lumbar strain with DDD and IVDS from 10 percent to 20 percent disabling, effective the October 26, 2012 date of claim; granted service connection for left lower extremity radiculopathy and assigned a 10 percent disability rating, also effective October 26, 2012; and denied entitlement to a TDIU.

The Veteran has not indicated satisfaction with either rating, thus these issues remain on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for lumbar strain with degenerative DDD and IVDS, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's MDD is caused by his service-connected lumbar strain with DDD and IVDS, and left lower extremity radiculopathy disorders.

2. Symptoms of the Veteran's left lower extremity radiculopathy have more nearly approximated mild, and not moderate, incomplete paralysis of the femoral and sciatic nerve for the entire period on appeal.


CONCLUSIONS OF LAW

1. MDD is proximately due to service-connected disorders.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310 (2016).

2. The criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the increased rating claim for left lower extremity radiculopathy, this appeal arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for his left lower extremity radiculopathy disability.  Where an underlying claim for service connection has been granted and there is disagreement as to such "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007). 

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his VA treatment records, VA examination reports, and statements from the Veteran. The Board will, therefore, proceed to the merits of the appeal.

MDD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). In this case, the Veteran does not claim entitlement to service connection for disability due to a psychiatric disease identified as chronic in the relevant statute and regulation, i.e., psychosis, and the evidence does not reflect that he has been diagnosed with such a disease; 38 C.F.R. § 3.303(b) is therefore inapplicable.

Service connection may also be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).  To this regard, in an August 2002 rating decision the RO granted service connection for lumbar strain with DDD and IVDS.  In a September 2013 rating decision the RO granted service connection for left lower extremity radiculopathy, secondary to service-connected  lumbar strain with DDD and IVDS.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran claims to have depression and anxiety from a training injury during service.  See September 2012 Statement in Support of Claim.

The evidence of record comprises the Veteran's service records (STRs), military personnel records, VA and private treatment records, and the Veteran's statements.

The Veteran's STRs do not contain any complaints of, treatment for, or diagnosis of depression or anxiety.  

VA treatment records contain a diagnosis of MDD and history of anxiety and depression symptoms.   In March 2012 he was diagnosed with MDD.  June 2013 records indicate a history of antidepressant medication.  May 2012, March 2013, and August 2015 records note a history of depression and anxiety symptoms.  

Private treatment records in 2012 and 2013 show ongoing medication management and psychiatric treatment for depression and anxiety symptoms. 

In September 2015 medical records, based on a review of the claims file and in-person examination, a private physician concluded that the Veteran's service-connected lumbar strain with DDD and IVDS, and left lower extremity radiculopathy disabilities more likely than not cause his MDD and prevent him from gainful employment.  
 
The September 2015 private physician's opinion, read as a whole and in the context of the evidence of record, reflects an opinion that MDD is caused by the service- connected lumbar strain with DDD and IVDS and left lower extremity radiculopathy disabilities.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  As the private physician explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion is entitlement to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  There is no contrary medical opinion in the evidence of record.  

The weight of the evidence thus supports a nexus between the Veteran's current MDD and his service-connected back disabilities.

In sum, the preponderance of the evidence demonstrates that the Veteran has current MDD likely caused by his service-connected lumbar strain with DDD and IVDS, and left lower extremity radiculopathy disabilities.  Entitlement to service connection for MDD is therefore warranted.

Left Lower Extremity Radiculopathy

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 . An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 10 percent rating.

With regard to the neurologic impairment, the Board notes that the Veteran has been diagnosed with radiculopathy of the left lower extremity associated with his service-connected lumbar strain with DDD and IVDS.  Consequently, he has been granted service connection for left lower extremity radiculopathy, effective October 26, 2012, the date of his application, and assigned a 10 percent evaluation under Diagnostic Code 8526 for incomplete peripheral neuropathy.  

Diagnostic Code 8526 pertains to a disability comparable to paralysis of the anterior crural nerve (femoral).  Under Diagnostic Code 8526, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis of the anterior crural nerve (femoral) resulting in paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
 § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes noted in 38 C.F.R. § 4.123, will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  VA's Adjudication Manual gives the following guidance on cases where a peripheral nerve disability is only manifested by sensory impairment: "To make a choice between mild and moderate, consider the evidence of record and the following guidelines: The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous assigned a lower medical grade reflecting less impairment and/or affecting a smaller area in the nerve distribution. Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are continuous assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution."  VA Adjudication Procedures Manual, III.iv.4.G.4.b (October 25, 2016).

The Veteran was afforded a VA examination in July 2013.  He complained of intense pain related to his lower back conditions.  Diagnoses of lumbar strain, IVDS of the lumbar spine affecting the sciatic nerve, and DDD of the lumbar spine were provided.  On physical examination, the Veteran had normal muscle strength, no muscle atrophy, and a normal reflex exam.  His sensory exam showed decreased sensation in the left lower extremity.  There was evidence of moderate constant pain and moderate intermittent pain in the left lower extremity.  There was no evidence of paresthesias, dysesthesias, numbness, or other signs or symptoms of radiculopathy.  The examiner indicated the left L2, L3, and L4 (femoral) nerve roots were involved, and classified the severity of left radiculopathy as mild.  No other neurologic abnormalities were noted.

Based on the foregoing, the Board finds that an initial rating in excess of 10 percent for left lower extremity radiculopathy is not warranted for any period during the appeal.  The Veteran's left leg radiculopathy symptoms have been manifested by no more than mild incomplete paralysis of the femoral and sciatic nerve.

The Veteran's symptoms have not more nearly approximated the criteria for a 20 percent rating.  Under Diagnostic Code 8526, a 20 percent rating is warranted for moderate incomplete paralysis of the anterior crural nerve (femoral).  Here, the July 2013 VA examination report noted moderate constant and moderate intermittent pain.  The Board finds that the Veteran's symptoms are more consistent with mild incomplete paralysis.  In this regard, the June 2013 VA examiner classified the severity of the Veteran's left lower extremity pain as mild.  An examiner's characterization of the degree of disability as envisioned by the regulation is not binding on the Board.  38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  Regardless of the examiner's characterization, however, the Board finds that, for the following reasons, the evidence reflects that the symptoms most nearly approximate mild incomplete paralysis.  The involvement was wholly sensory, with normal muscle strength, no muscle atrophy, and normal reflexes on examination.  While the pain was characterized as both constant and intermittent, there was no evidence of paresthesias, dysesthesias, numbness, or other signs or symptoms of radiculopathy.  Thus, it cannot be said that the sensory symptoms were continuous; rather, one symptom was characterized as both continuous and intermittent and the others were not continuous.  Therefore, the evidence of record for the entirety of the appeal period indicates does not reflect symptoms more nearly approximating impairment beyond mild incomplete paralysis of the left lower extremity.

The Veteran is competent to report symptoms he experiences, such as weakness and pain, and the Board finds him to be credible in this regard.  However, the criteria specifically provide for lower ratings based on wholly sensory involvement, and the Veteran's statements when viewed with the other evidence of record do not reflect symptoms of a severity that more nearly approximates the moderate degree.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The discussion above reflects that the left lower extremity radiculopathy symptoms are fully contemplated by the applicable rating criteria.  The language in the applicable regulation, providing for rating the disability based on whether the symptoms are mild, moderate, or severe, is broad enough to encompass all of the symptoms experienced by the Veteran.

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66   (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009). The Board notes that, in October 2012 the Veteran filed a claim for TDIU based on mental health conditions, such as depression and anxiety. He has not alleged, and the evidence does not suggest, an inability to secure or follow substantially gainful employment solely attributable to his left lower extremity radiculopathy disability; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran with respect to his left lower extremity radiculopathy disability.  See Rice, 22 Vet. App. at 453-54.

For the foregoing reasons, the preponderance of the evidence is against an initial rating higher than 10 percent for left lower extremity radiculopathy.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

Entitlement to service connection for MDD, secondary to service-connected lumbar strain with DDD and IVDS and left lower extremity radiculopathy, is granted.

An initial rating for left lower extremity radiculopathy, higher than 10 percent disabling, is denied.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for the claims remaining on appeal.

With regard to the Veteran's increased rating claim for lumbar strain with DDD and IVDS, the Board must reconsider this issue in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   

In this case, the findings of the thoracolumbar spine documented in the most recent July 2013 VA examination do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing was conductive during active or passive motion and weight-bearing or nonweight-bearing, as applicable.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, a new VA examination is necessary prior to adjudicating the increased rating claim on appeal in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.

With respect to the formal claim for a TDIU due to depression and anxiety, in light of this decision granting service connection for MDD, the determination as to the assigned initial rating for this disability may potentially impact the issue of individual unemployability.  Thus, the Veteran's TDIU claim is inextricably intertwined with this claim and should be remanded pending its disposition.  See Harris v. Derwinski, Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

Updated VA treatment records should also be secured upon remand.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records, to include Durham VA Medical Center, which have not already been associated with the claims file. 

2. After the AOJ has obtained all of the Veteran's medical records, and only after they have been included in the claims folder, the AOJ should schedule the Veteran for a new VA examination to determine the severity of his service-connected lumbar strain with DDD and IVDS.  The examination should be accomplished by an appropriate examiner with appropriate expertise. 

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report.

The examiner should identify limitations resulting from service-connected lumbar strain with DDD and IVDS and discuss any occupational impairment caused by this disability, in accordance with the current disability benefits questionnaire.

In accordance with Correia, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, as applicable.  If this testing cannot be done, the examiner should clearly explain why this is so.

The examination report should also indicate whether there is any neurological impairment related to the service-connected lumbar strain with DDD and IVDS disability.

All examination findings, along with the complete rationale for all opinions expressed should be set forth in the examination report.

3. Readjudicate the claims remaining on appeal-to include the TDIU claim following implementation of this Board decision granting service connection for MDD and the assignment of a disability rating and effective date.  

If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


